Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 1 of 18 PageID #: 156




                              Public
                            FILED    Version
                                  UNDER  SEAL
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                            TEXARKANA DIVISION

JOE ANDREW SALAZAR,

      Plaintiff,

      v.
                                            Civil Action No. 5:19-cv-75
AT&T MOBILITY LLC,
SPRINT/UNITED MANAGEMENT
                                            JURY TRIAL DEMANDED
COMPANY,
T-MOBILE USA, INC., and
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS,

      Defendants.




           DEFENDANTS’ JOINT MOTION TO DISMISS UNDER RULE 12(b)(6)
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 2 of 18 PageID #: 157



       This lawsuit is an inappropriate attempt by Plaintiff Joe Andrew Salazar (“Salazar”) to

evade a jury verdict of non-infringement by reasserting his unsuccessful claim of patent

infringement. In the prior lawsuit, Salazar v. HTC Corp., No. 2:16-cv-1096 (E.D. Tex.) (“Salazar

I”), Salazar alleged that three HTC smartphone models infringed U.S. Patent 5,802,467 (the “’467

Patent”). The case was tried before a Marshall jury, which unanimously found that the ’467 Patent

was not infringed.      As a result, Chief Judge Gilstrap entered final judgment on Salazar’s

infringement claim on May 18, 2018. Salazar I, Dkt. 284. Unsatisfied, Salazar has filed this new

lawsuit (“Salazar II”) accusing the same three HTC smartphones of infringing the same patent.

Instead of filing this lawsuit in Marshall, Plaintiff filed in Texarkana and, instead of suing HTC

Corp., Plaintiff now targets HTC Corp.’s downstream customers, who are resellers of the same

accused HTC smartphones.

       Salazar has already fully litigated this claim and lost. Filing the same claim in a different

courthouse and substituting resellers of the HTC smartphones in place of the manufacturer does

not entitle Salazar to a second bite at the apple. In fact, claim preclusion and the Kessler doctrine

are designed to prevent exactly this type of gamesmanship. Permitting Salazar to relitigate his

infringement claim would waste judicial resources and improperly harass HTC Corp. and its

customers. Therefore, Defendants respectfully submit that the Court should dismiss this case

with prejudice.


I.     ISSUES PRESENTED

       The issues presented for decision are whether this case should be dismissed under Fed. R.

Civ. P. 12(b)(6) because

       (1) Salazar’s claim is precluded by the final judgment in Salazar I under the doctrine of

claim preclusion; and



                                                 2
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 3 of 18 PageID #: 158



         (2) Salazar’s claim is precluded by the final judgment in Salazar I under the Kessler

doctrine.


II.      FACTS

         Salazar has already litigated the same claim presented in this case—whether HTC’s One

M7, One M8, and One M9 smartphones (collectively, the “HTC Smartphones”) infringe the ’467

Patent. Salazar I, Dkt. 44, at ¶ 21.1 In Salazar I, he initially sued only the manufacturer of the

accused products—HTC Corp.—making a strategic decision not to sue HTC America, Inc. (“HTC

America”), the U.S. subsidiary that imported and sold the phones in the U.S., or Defendants, who

were direct customers of HTC America and resellers of the HTC Smartphones.

         Salazar made that choice two years ago, despite knowing that HTC America imported and

sold the accused devices in the United States and knowing that Defendants sold the same devices

in the United States.




1
 Defendants request that the Court take judicial notice of its own file in Salazar I—Salazar v. HTC Corp., No. 2-16-
cv-1096 (E.D. Tex.). See Meyers v. Textron, Inc., 540 Fed. Appx. 408, at 410 (5th Cir. 2013) (court may take official
notice of court records to consider motion to dismiss).


                                                         3
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 4 of 18 PageID #: 159



                    Despite all that knowledge, Salazar persisted in splitting his claim and trying the

case against HTC Corp. only.

        While Salazar initially chose to file Salazar I against only HTC Corp., he later changed

course and added a defendant in an attempt to bolster his venue facts after HTC Corp. moved to

transfer. On the last day to join parties without leave, Salazar filed a second amended complaint

adding AT&T, Inc., as a codefendant. Salazar I, Dkt. 80, at 2. That complaint made no distinction

between HTC Corp. and its alleged customer, AT&T, Inc., regarding Salazar’s infringement

allegations. Salazar I, Dkt. 44, ¶¶ 15-24.               In fact, the allegations consistently referred to

“Defendants” collectively. Id. Salazar thus claimed that both defendants were liable for direct

infringement and indirect infringement by third parties, “including its direct and indirect

customers.”2 Id., at ¶ 15. Then, days after the Court denied HTC Corp.’s motion to transfer,

Salazar voluntarily dismissed the case against AT&T, Inc. See Salazar v. AT&T, Inc., No. 2:17-

cv-593, Dkt. 13 (E.D. Tex.).




        At the trial in Salazar I, the jury concluded that Salazar had failed to prove that HTC Corp.

infringed the ’467 Patent. Salazar I, Dkt. 272, at 2. The Court entered final judgment consistent

with the verdict on May 18, 2019. Salazar I, Dkt. 284.3 After Salazar I, Salazar’s lead counsel




2
  Because Salazar failed to sue the AT&T entity responsible for actually selling the accused smartphones, HTC Corp.
moved to sever the mis-joined AT&T, Inc., and the Court agreed. See Salazar I, Dkt. 80.
3
  Still pending before Chief Judge Gilstrap are the Proposed Findings of Fact by HTC Corporation (Salazar I, Dkt.
300) and Proposed Findings of Fact by Joe Andrew Salazar (Salazar I, Dkt. 301) relating to HTC Corp.’s invalidity
counterclaim in Salazar I, which were fully briefed and submitted to the Court on March 18, 2019.


                                                        4
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 5 of 18 PageID #: 160



hired new local counsel and filed the instant case (“Salazar II”) in the Texarkana Division on June

18, 2019.

       In Salazar II, Salazar again asserts the same patent litigated in Salazar I, accusing the same

HTC Smartphones that were accused in Salazar I. Compare Salazar I, Dkt. 44, at ¶¶ 15-24 with

Salazar II, Dkt. 3, at ¶¶ 18-29. Rather than file this lawsuit against HTC Corp., Salazar has merely

substituted the Defendants—the wireless carriers who resold the HTC Smartphones—and changed

venue to Texarkana without explanation. Salazar II’s infringement allegations in paragraphs 18-

23 of the first amended complaint are substantially identical to the allegations in the second

amended complaint in Salazar I, differing only in the identification of representative claims that

Salazar asserts are infringed.


III.   ARGUMENT AND AUTHORITIES

       Salazar’s claim is precluded on two separate grounds. First, his claim is barred by the final

judgment in Salazar I under the doctrine of claim preclusion (res judicata). In Salazar I, the jury

returned a verdict that the ’467 Patent was not infringed and the Court entered final judgment to

that effect. Salazar I, Dkts. 272, 284. The preclusive effect of that judgment extends to Defendants

and HTC America, as privies with the prevailing party HTC Corp. Second, the final judgment

immunizes the HTC Smartphones from Salazar’s claim under the Kessler doctrine.

       This Court’s prior decision in Adaptix v. AT&T Mobility LLC is instructive. See Nos. 6:12-

CV-17, -20, -120, 2015 WL 12696204 (E.D. Tex. May 12, 2015). There, the plaintiff filed

numerous lawsuits against combinations of smartphone manufacturers and wireless carriers in the

Eastern District, each one alleging infringement by a pair of a manufacturer (e.g. Apple, HTC

America, LG, or Pantech) and a wireless carrier (AT&T Mobility or Verizon Wireless) for their

manufacture and sale of 4G LTE-compliant smartphones. Id. at *1. The carrier defendants were



                                                 5
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 6 of 18 PageID #: 161



sued in their capacity as resellers of the accused smartphones. Id. at *5. The cases against Apple

and HTC America were transferred to the Northern District of California, where the defendants

won summary judgment of non-infringement on all claims. Id. at *1-3. The carriers with cases

remaining in the Eastern District of Texas then moved for summary judgment that Adaptix’s

claims against them were precluded by the adverse judgments in California. Id. at *3.

       This Court properly applied claim preclusion, issue preclusion, and the Kessler doctrine to

Adaptix’s claims. Id. at *1, 9-21. First, the Court held that Adaptix was subject to issue preclusion,

because the summary judgment of non-infringement in California necessarily disposed of all of

Adaptix’s theories of infringement. Id. at *5-9. Then the Court held that Adaptix’s entire claim

was barred as to all infringement allegations based on the smartphones sold to the wireless carriers

by the California defendants. Id. at *15. Finally, the Court ruled that the Kessler doctrine

immunized the smartphones at issue from further lawsuits asserting the same patents, even under

theories of infringement that were not (but could have been) presented in the California cases. Id.

at *20-21.

       This Motion presents a simpler case than Adaptix. The trial in Salazar I included only one

theory of infringement.



                                                           At trial, the jury found that HTC Corp.’s

manufacture, alleged importation, and sale of the HTC Smartphones did not infringe the ’467

Patent. Salazar I, Dkt. 284. For the following reasons, Salazar’s claims are barred here:




                                                  6
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 7 of 18 PageID #: 162



        A.       Defendants’ Preclusion Defenses Are Ripe For Adjudication.

        Dismissal is warranted when, even accepting all the allegations in the complaint as true,4 a

complaint cannot state a plausible claim for relief because claim preclusion bars the cause of action

alleged. See, e.g., D-Beam v. Roller Derby Skate Corp., 316 F. App’x 966, 968-69 (Fed. Cir. 2008)

(affirming dismissal of complaint for failure to state a claim, based on applications of claim

preclusion; “attempt to revive” suit by adding new defendants “fails as they are clearly in privity”

with a prior defendant, and “new claim of patent infringement should have been brought in [prior]

action”). A claim is facially plausible “when the pleaded factual content allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 663 (2009). In ruling on the Motion, the Court may consider “all relevant facts

[that] are shown by the court’s own records, of which the court takes notice.” Meyers v. Textron,

Inc., 540 F. App’x 408, 410 (5th Cir. 2013) (citing Clifton v. Warnaco, Inc., 53 F.3d 1280, at *6

n.13 (5th Cir. 1995)). Defendants respectfully submit that the pleadings here and the Court’s file

in Salazar I demonstrate that this case must be dismissed with prejudice.

        B.       Claim Preclusion Bars Salazar’s Claim In This Case.

        Claim preclusion generally applies in patent cases when, as here, the patentee asserts the

same patent against the same party (or its privies) on the same subject matter. Senju Pharm. Co.

Ltd. v. Apotex Inc., 746 F.3d 1344, 1349 (Fed. Cir. 2014). “Where an accused infringer has

prevailed in an infringement suit, the accused devices have the status of noninfringements, and the

defendant acquires the status of a noninfringer to that extent.” Nystrom v. Trex Co., 580 F.3d 1281,




4
  The Court need not accept any conclusory allegations as true. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 561
(2007) (“a wholly conclusory statement of [a] claim” will not survive a motion to dismiss).



                                                       7
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 8 of 18 PageID #: 163



1285 (Fed. Cir. 2009). (citing Young Eng'rs, Inc. v U.S.I.T.C., 721 F.2d 1305, 1316 (Fed. Cir.

1983)).

          This case should be dismissed because the claim it presents is precluded by the final

judgment in Salazar I. In the Fifth Circuit, “a final judgment on the merits of an action precludes

the parties or their privies from relitigating issues that were or could have been raised in that

action.” Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir. 2009) (quoting Allen v.

McCurry, 449 U.S. 90, 94 (1980) (emphasis added)).5

          The Fifth Circuit's test for claim preclusion applies four factors: (1) the parties are identical

or in privity; (2) the judgment in the prior action was rendered by a court of competent jurisdiction;

(3) the prior action was concluded by a final judgment on the merits; and (4) the same claim or

cause of action was involved in both actions. Oreck, 560 F.3d at 401. On issues particular to

patent law, Federal Circuit law governs. Nystrom 580 F.3d at 1285.

                  1.       Three Of The Four Claim Preclusion Factors Are Beyond Dispute.

          Of the four Oreck factors, three are beyond any reasonable dispute. Factor (2): The

judgment in Salazar I was rendered by a court of competent jurisdiction—this Court, in a case

presided over by Chief Judge Gilstrap. Factor (3): The prior case concluded by a final judgment,

specifically the jury verdict in favor of HTC Corp., which the Court subsequently entered. Salazar

I, Dkt. 284. Factor (4): The same claim or cause of action is involved in both actions—the same

patent is asserted against the same HTC Smartphones. Compare Salazar I, Dkt. 44 at ¶ 18 to

Complaint in Salazar II, Dkt. 3 at ¶ 15. See Senju, 746 F.3d at 1349.




5
 In patent cases, the Federal Circuit applies regional circuit law in determining general principles of claim preclusion.
Transclean Corp. v. Jiffy Lube Int’l, Inc., 474 F.3d 1298, 1304 (Fed. Cir. 2007).


                                                           8
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 9 of 18 PageID #: 164



                2.      Defendants’ Privity With HTC Corp. Satisfies The Remaining Claim
                        Preclusion Factor.

        The sole point for argument is Factor (1): whether the Defendants are in privity with HTC

Corp. for claim preclusion purposes. Defendants have been accused of infringement based solely

on their resale of the HTC Smartphones that were manufactured by HTC Corp., the prevailing

party in Salazar I. As the Fifth Circuit has recognized, a “non-party defendant can assert res

judicata so long as it is in ‘privity’ with the named defendant.” Russell v. SunAmerica Sec., Inc.,

962 F.2d 1169, 1173 (5th Cir. 1992). In the context of claim preclusion, “‘[p]rivity’ is recognized

as a broad concept, which requires [the court] to look to the surrounding circumstances to

determine whether claim preclusion is justified.” Id. “It has come to be recognized that the privity

label simply expresses a conclusion that preclusion is proper. Modern decisions search directly

for circumstances that justify preclusion.” Id. (quoting 18 C. Wright, A. Miller & E. Cooper,

Federal Practice and Procedure: Jurisdiction § 4449, at 418-19 (1981)). “In short, parties which

are sufficiently related to merit the application of claim preclusion are in privity.” Russell, 962

F.2d at 1174.

        In the Fifth Circuit, “a person may be bound by a judgment even though not a party if one

of the parties to the suit is so closely aligned with his interests as to be his virtual representative.”

Aerojet–General Corp. v. Askew, 511 F.2d 710, 719 (5th Cir. 1975). When patent claims are

involved, the Federal Circuit, applying a similar standard from the Third Circuit, has held that “a

lesser degree of privity is required for a new defendant to benefit from claim preclusion than for a

plaintiff to bind a new defendant in a later action.” Mars, Inc. v. Nippon Conlux Kabushiki-Kaisha,

58 F.3d 616, 619 (Fed. Cir. 1996) (citing Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 966 (3d.

Cir. 1991)). In the same case, the Federal Circuit held that parent and subsidiary corporations are

in privity with each other for claim preclusion purposes. Id. Any claim by Salazar for infringement



                                                   9
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 10 of 18 PageID #: 165



of the ’467 Patent by the HTC Smartphones against HTC America would therefore be barred by

claim preclusion, as Salazar apparently recognized when he chose not to sue HTC America in this

case.

        Salazar’s claim against the Defendants is barred for the same reason. Courts have

frequently found that claim preclusion extends to distributors and customers of the parties to the

original case. See, e.g., XP Innovations, Inc. v. Black Rapid, Inc., No. H-13-1856, 2013 WL

6230368, at *2-3 (S.D. Tex. Dec. 2, 2013) (“XP Photo brings this lawsuit against Black Rapid in

its capacity as a distributor of the Millionway products . . . . XP Photo has no other apparent interest

or claim in this case. Therefore, XP Photo's interests were represented by Millionway in the

previous suit. XP Photo's relationship is considered sufficiently close to be in privity with

Millionway, thus satisfying the first element of res judicata”); In re PersonalWeb Techs., LLC, 18-

md-2834, 2019 WL 1455332, at *8 (N.D. Cal. Apr. 2, 2019) (“defendants in the customer cases

are in privity with Amazon because they share the same interest in the unfettered use of Amazon’s

web services, and Amazon adequately represented this interest in the Texas Action.”); Adaptix,

Inc. v. Amazon.com, No. 5:14-cv-1379, 2015 WL 4999944, at *6 (N.D. Cal. Aug. 21, 2015)

(“Adaptix was fully aware that customers like John Does existed, were in possession of the

allegedly infringing devices, and were operating those devices on carrier Defendant LTE networks,

yet failed to bring claims against them”). Here, HTC Corp. was the manufacturer of the phones at

issue in this case, and each Defendant was a known reseller of those products with an interest in

their sale and unfettered use.

        As in Adaptix, the Defendants as resellers of HTC Corp.’s products are in privity with HTC

Corp. and HTC America for purposes of claim preclusion. Id. at *10.




                                                  10
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 11 of 18 PageID #: 166




                                     11
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 12 of 18 PageID #: 167



                              HTC Corp. therefore sufficiently represented Defendants’ interests in

Salazar I to establish privity for claim preclusion purposes. See Aerojet–General Corp., 511 F.2d

at 719. Because Defendants are in privity with HTC Corp. and HTC America, all four factors are

satisfied, and Salazar’s claim is barred.

                3.      Salazar Is Not Prejudiced By The Application Of Claim Preclusion.

        In these circumstances, claim preclusion plainly applies. Salazar cannot claim any lack of

knowledge in Salazar I that entitles him to relitigate the same claim against Defendants. He was

plainly aware of the relationship among HTC Corp., HTC America, and the Defendants during

Salazar I.

        Any unique aspect of Salazar’s claim against Defendants thus either was (or could have

been) litigated in Salazar I—whether by joining Defendants, or by maintaining (not abandoning)

his indirect infringement claims as pled. Given his full knowledge of the aforementioned facts

and issues, Salazar cannot credibly argue that the operation of claim preclusion would be unfair

or prejudice him now.




      Salazar thus was free to join the wireless carriers as defendants in the first case, as

demonstrated by his joinder (and then abrupt dismissal nine days after the transfer motion was

denied) of AT&T, Inc. Salazar I, Dkt. 104 (denying change of venue), Salazar v. AT&T, Inc., No.

2:17-cv-593, Dkt. 13. Instead he made the strategic, intentional decision not to sue the Defendants

in the case tried last year in Marshall.




                                                12
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 13 of 18 PageID #: 168



       In any event, Salazar squarely placed the actions of HTC Corp’s “direct and indirect

customers,” including HTC America and Defendants, in the crosshairs of his indirect infringement

allegations in Salazar I. See Salazar I, Dkt. 44, at ¶ 17 ( “Defendants have infringed . . . the ’467

Patent indirectly by inducing the infringement of the ’467 Patent by third parties, including their

direct and indirect customers.”). Those allegations, if Salazar had not abandoned them, could and

would have given the Court ample opportunity to determine whether any Defendant was

performing any unique allegedly infringing acts. See Limelight Networks, Inc. v. Akamai Techs.,

Inc., 572 U.S. 915, 917 (2014) (holding that there is no liability for indirect infringement unless

someone has directly infringed).



       Therefore, any claim by Salazar that the HTC Smartphones infringe the ’467 Patent on any

ground that was available to the plaintiff in Salazar I, whether he chose to pursue those grounds

to verdict or not, is barred by claim preclusion.

       C.      The Kessler Doctrine Also Precludes Salazar’s Claim.

       Salazar’s claim is also precluded by the Kessler doctrine, which prohibits subsequent

lawsuits for patent infringement against previous defendants or their customers. See Eldred v.

Kessler, 206 U.S. 285 (1907). The Kessler doctrine allows “an adjudged non-infringer to avoid

repeated harassment for continuing its business as usual post-judgment in a patent action where

circumstances justify that result.” Brain Life, LLC v. Elekta, Inc., 746 F.3d 1045, 1056 (Fed. Cir.

2014) (emphasis in original). “When an alleged infringer prevails in demonstrating

noninfringement, the specific accused device(s) acquires the ‘status’ of a noninfringing device . .

. The status of an infringer is derived from the status imposed on the thing that is embraced by the

asserted patent claims.” Id. at 1057. As the Federal Circuit has explained,




                                                    13
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 14 of 18 PageID #: 169



               In Kessler v. Eldred, Eldred filed suit against his competitor Kessler
               alleging infringement of U.S. Patent No. 492,913 (“the ’913 patent”)
               directed to an electric lighter. Eldred first filed suit against Kessler
               in the District of Indiana, but the court found that Kessler's product
               did not infringe, a ruling that the Seventh Circuit affirmed. Eldred
               subsequently filed suit in the Western District of New York against
               Breitwieser for infringement of the ’913 patent. Breitwieser was a
               customer of Kessler and was selling the same electric lighters at
               issue in the Indiana action. Kessler stepped in to indemnify its
               customer, but also filed a separate suit in Illinois to enjoin Eldred
               from filing suit in any court alleging infringement of the ’913 patent
               in connection with those of Kessler’s lighters that had already been
               found to be non-infringing in the Indiana action. Both the district
               court and Seventh Circuit agreed with Kessler’s position and
               granted the injunction in the Illinois action.

               The Supreme Court agreed with Kessler and stated that the final
               judgment in the first action between Eldred and Kessler “settled
               finally and everywhere . . . that Kessler has the right to manufacture,
               use, and sell the electric cigar lighter” in question.

Id. at 1506 (emphasis added) (citations omitted).

       The Kessler doctrine thus grants “a limited trade right which is ‘the right to have that which

[a court has determined] it lawfully produces freely bought and sold without restraint or

interference.” Id. at 1057 (quoting MGA, Inc. v. General Motors Corp., 827 F.2d 729, 734 (Fed.

Cir. 1987)). “It is a right which attaches to its product—to a particular thing—as an article of

lawful commerce.” Id. Customers accused of infringement are entitled to raise the Kessler

doctrine as a defense to infringement claims. SpeedTrack, Inc. v. Office Depot, Inc., 791 F.3d

1317, 1325-27 (Fed. Cir. 2015). Such customers need not establish privity with the party that

obtained the prior judgment, and the doctrine extends to infringement claims for activities

occurring after the date of the judgment. Id. at 1328-29.

       The Kessler doctrine also immunizes the accused products from all claims of infringement

under the asserted patent—including under infringement theories that could have been, but were

not, presented at trial. Brain Life, 746 F.3d at 1058 (“by virtue of gaining a final judgment of



                                                 14
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 15 of 18 PageID #: 170



noninfringement in the first suit—where all the claims were or could have been asserted against

[defendant]—the accused devices acquired a status as noninfringement devices, and [plaintiff] is

barred from asserting that they infringe the same patent a second time.”). For example, in Brain

Life the plaintiff dropped the method claims before trial and tried only the apparatus claims.

Nevertheless, the subsequent judgment as to the apparatus claims immunized the products from

all claims, including the method claims. Id. at 1058-59.

       This case falls squarely within Kessler and, in fact, it falls squarely within the scenario

outlined by the Federal Circuit’s decision in SpeedTrack for which the Kessler doctrine is designed

to prevent:

               the Kessler doctrine is a necessary supplement to issue and claim
               preclusion: without it, a patent owner could sue a manufacturer
               for literal infringement and, if unsuccessful . . . file suit against
               the manufacturer’s customers under any claim or theory not
               actually litigated against the manufacturer as long as it challenged
               only those acts of infringement that post-dated the judgment in the
               first action. That result would authorize the type of harassment the
               Supreme Court sought to prevent in Kessler when it recognized that
               follow-on suits against customers could destroy the manufacturer’s
               judgment right.

SpeedTrack, 791 F.3d at 1328 (emphasis added).

       That is the situation here. Salazar sued the smarthphone manufacturer and lost. Now he

is suing the manufactuer’s downstream customers who resold the accused products in the United

States. The HTC Smartphones accused of infringement are the same HTC Smartphones found not

to infringe in Salazar I. Any and all theories of infringement that Salazar could present in this

case likewise could have been presented in Salazar I: he could have sued HTC America, he could

have sued Defendants, and he could have done it all using exactly the same evidence he possessed

and actually used in Salazar I. Salazar was free to—and did, for some time—pursue claims based

on Defendants’ actions as “direct [or] indirect” customers of HTC Corp., and he could have added



                                                15
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 16 of 18 PageID #: 171



the Defendants to the prior case just as he did AT&T, Inc. But he chose not to do any of that,

splitting his claim instead and now seeking to evade the jury’s verdict for a second bite at the apple.

Salazar’s serial litigation campaign is a clear example of exactly why the Kessler doctrine exists:

to prevent harassment of HTC Corp. and its downstream customers, like Defendants, and avoid

the waste of judicial resources on redundant litigation.

       For all of these reasons, the final judgment in Salazar I conferred the status of non-

infringement on each of the HTC One M7, One M8, and One M9 smartphones. Therefore, Salazar

cannot state a claim for infringement of the same patent by those same devices against Defendants,

and the case should be dismissed with prejudice.


IV.    CONCLUSION

       Mr. Salazar has already had his week in court. Indeed he has made full use of the Court’s

resources for the past two years, including a jury trial on his claim that the HTC Smartphones

infringed his patent. Meanwhile, his lead counsel was fully aware that each of the Defendants and

HTC America were involved in the sale of the HTC Smartphones in the United States, yet

plaintiff’s counsel strategically chose to try his claim against only HTC Corp.

       In Salazar I, he alleged direct and indirect infringement, both literally and under the

doctrine of equivalents. Those allegations were based on the alleged acts of HTC Corp. and its

direct and indirect customers and AT&T, Inc.—yet plaintiff’s counsel chose not to pursue those

grounds to decision, and he chose not to present any indirect theories of infringement to the jury.

Ultimately, he failed to persuade the jury that the patent was infringed in any way.

       The Court’s final judgment thus precludes all claims by Salazar against Defendants relating

to the HTC Smartphones, and the HTC Smartphones are also immunized from Salazar’s claim

under the Kessler doctrine. Salazar’s disagreement with the jury’s verdict and the Court’s final



                                                  16
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 17 of 18 PageID #: 172



judgment does not entitle him to a do-over in this or any other court. Defendants therefore

respectfully request that the Court dismiss this case with prejudice.



Dated: October 1, 2019                            Respectfully submitted,

                                                  /s/ Fred I. Williams
                                                  Fred I. Williams
                                                  Texas Bar No. 00794855
                                                  fwilliams@velaw.com
                                                  VINSON & ELKINS LLP
                                                  2801 Via Fortuna, Suite 100
                                                  Austin, Texas 78701
                                                  Tel: 512.542.8400
                                                  Fax: 512.542.8610

                                                  Todd E. Landis
                                                  Texas Bar No. 24030226
                                                  tlandis@velaw.com
                                                  VINSON & ELKINS LLP
                                                  2001 Ross Avenue, Suite 3700
                                                  Dallas, TX 75201
                                                  Tel: 214.220.7700
                                                  Fax: 214.220.7716

                                                  Parker Hancock
                                                  Texas Bar No. 24108256
                                                  phancock@velaw.com
                                                  VINSON & ELKINS LLP
                                                  1001 Fannin Street, Suite 2500
                                                  Houston, TX 77002-6760
                                                  Tel: 713.758.2222
                                                  Fax: 713.758.2346

                                                  Harry Lee Gillam, Jr.
                                                  State Bar No. 07921800
                                                  gil@gillamsmithlaw.com
                                                  GILLAM & SMITH, LLP
                                                  303 South Washington Avenue
                                                  Marshall, Texas 75670
                                                  Tel: 903.934.8450
                                                  Fax: 903.934.9257

                                                  Attorneys for Defendants



                                                17
Case 2:20-cv-00004-JRG Document 29 Filed 10/03/19 Page 18 of 18 PageID #: 173




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served this 1st day of October, 2019, with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3).

                                                 /s/ Fred I. Williams


                CERTIFICATE OF AUTHORITY TO FILE UNDER SEAL

       In accordance with Local Rule CV-5(a)(7)(A), this is to certify that this motion contains
confidential information designated as CONFIDENTIAL and/or RESTRICTED – ATTORNEYS’
EYES ONLY, and a Motion for Leave to File Under Seal has been filed with the Court on this 1st
day of October, 2019.

                                                 /s/ Fred I. Williams
